PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/244,114
Filing Date: 10 Jan 2019
Appellant(s): Carl Freudenberg KG



__________________
Thomas P. Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapik (US 6349826)1 in view of Kuroda (US 2014/0305090)1.
With respect to claims 1-3, Kapik teaches fabrics useful in forming packages for the medical field, including packaging for medical instruments that require a sterilization process (col. 1, lines 16-18). The fabric web (nonwoven) may be formed from cellulosic pulp fibers alone, synthetic fibers alone, or a mixture of cellulosic pulp and synthetic fibers (col. 5, lines 29-31). The most desirable polymers used in the web (nonwoven) are polyolefins, particularly polyethylene and polypropylene due to their commercial availability and importance as well as their chemical and mechanical properties (col. 7, lines 57-60). The fabric may be calendered by known processes using steel calendering rolls (thermal bonding) (col. 10, lines 8-10). Calendering will add smoothness to the fabric (col. 10, line 10).
Kapik is silent as to the nonwoven comprising meltblown polymer fibers having an average fiber diameter between 2 μm to 10 μm and a standard deviation of the fiber diameter of at least 100%.
Kuroda teaches a mixed-fiber nonwoven fabric exhibiting a high collection efficiency and a low pressure drop suitable as a filter medium for an air filter, but is not limited thereto (paragraphs [0026] and [0089]). The mixed fiber nonwoven fabric is a meltblown nonwoven fabric (paragraph [0029]). The mixed fiber nonwoven fabric comprises low melting point fibers made of a polyolefin resin component A and high melting point fibers of which at least a portion is made of a high melting point resin component B (paragraph [0028]). The number average fiber diameter of the low melting point fiber is preferably 0.3 μm to 7.0 μm, more preferably 0.5 μm to 3.0 μm, even more preferably 1.0 μm to 2.0 μm (paragraph [0069]). The number average fiber diameter of the high melting point fiber is preferably 15 μm to 100 μm, more preferably 20 μm to 40 μm (paragraph [0071]). The number average fiber diameter of all fibers constituting the mixed-fiber nonwoven fabric falls within the range of 0.3 μm to 10 μm, more preferably 0.5 μm to 7.0 μm (paragraph [0072]).
The average fiber diameter range of Kuroda substantially overlaps the claimed range in the instant claims 1 and 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kuroda, because overlapping ranges have been held to establish prima facie obviousness.
With respect to the claimed standard deviation, Kuroda further teaches that in the mixed fiber nonwoven fabric the number of low melting point fibers is preferably 50 to 5,000 times the number of the high melting point fibers, more preferably 60 to 1,000 times, even more preferably 90 to 500 times (paragraph [0075]). With this information, an example set can be made from which a standard deviation is determined. The example set is fifty low melting point fibers with a fiber diameter of 1.0 μm and one high melting point fiber with a fiber diameter of 40 μm. This results in a standard deviation of 5.4 μm (300%) and an overall average fiber diameter of 1.8 μm.
Since both Kapik and Kuroda teach polyolefin nonwovens that permit the transfer of gases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Kapik to have the average meltblown fiber diameter and fiber distribution of Kuroda in order to provide a high collection efficiency of potential contaminates and low pressure drop across the packaging.

With respect to claim 4, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches the pore size of the web packaging ranges from a minimum of 1.4 μm and a maximum of 15.8 μm (Table 4a).

With respect to claim 5, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches the most desirable polymers used in the web are polyolefins, particularly polyethylene and polypropylene due to their commercial availability and importance as well as their chemical and mechanical properties (col. 7, lines 57-60).

With respect to claim 6, Kapik in view of Kuroda teaches all the limitations of claim 1 above. The limitation “wherein meltblowing is carried out in a concentric air multi row meltblowing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kapik in view of Kuroda discloses a meltblown nonwoven fabric with a large fiber diameter distribution (see rejection of claim 1 above).

With respect to claim 7, Kapik in view of Kuroda in teaches all the limitations of claim 1 above. The limitation “wherein the thermal bonding is carried out by calendering” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kapik in view of Kuroda discloses a meltblown nonwoven fabric with a large fiber diameter distribution that is calendered (see rejection of claim 1 above).

With respect to claims 8-9, 11, 15, and 19-20, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches fabrics useful for improved medical packaging substrates for housing surgical instruments, medical devices, medical appliances, and the like (col. 4, lines 25-28). The substrate provides the necessary tear, puncture, and delamination resistances while maintaining the ability to allow passage of sterilization gases there through and protect the medical device from bacterial contamination (col. 4, lines 29-36). Kapik further teaches that the normal sterilization procedures used by hospital and surgical supply rooms today involves using sterilizing materials, such which the surgical instruments or medical devices are maintained (col. 1, lines 41-49). The gas flows through pores in the packaging material and sterilizes the instruments contained therein (col. 1, lines 41-49). Over time, the gases will diffuse out of the package (col. 1, lines 41-49).
The limitation “wherein the packaging is sterilized by γ-radiation” in claim 8 is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kuroda in view of Kapik discloses a sterile structure.

With respect to claim 10, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches that webs with a log reduction value (LRV) of two or above are generally suitable as bacteria barriers (col. 6, lines 38-45). Inventive Example 1 of Kapik has a Nelson Bacterial Filtration Efficiency (BFE) of 99.8% and an LRV of 3.04 (Table 6). Additionally, the tear strength of the packaging of Kapik ranged from 107-130 g (1049-1275 mN) (Table 4b).

(2) Response to Argument
	Appellant arguments begin on page 4 of the Appeal Brief filed February 21, 2022 (hereinafter referred to as “Appeal Brief”).

Argument 1A: The Office Improperly Attempts to Shift the Burden to Applicant to Prove that Thermal Bonding Could not Possibly Result from Kapik’s Calendering Process, Instead of Meeting its Own Burden of Proving that Thermal Bonding Necessarily Results from that Process.
On pages 5-6 of the Appeal Brief Appellant submits that the Evidence submitted by appellant explains that cold calendering frequently follows activation of a chemical binder, such as the adhesive binder of Kapik, and is used for mechanical deformation of the substrate. Appellant concludes that the submitted Evidence not only shows that calendering does not necessarily involve heat, but in fact that a person having skill in the art would understand that the specific calendering described in Kapik was cold calendering, not hot calendering. Appellant also submits on page 6 that there is no suggestion in Kapik that the optional calendering process involves heat.
The Examiner respectfully disagrees. On page 4 of the Appeal Brief Appellant acknowledges that “thermal bonding” is a product by process limitation and submits that thermal bonding produces a structural feature of binding sites. Kapik discloses melting Celbond at 180oC for 25 seconds and calendering (col. 10, lines 54-58). Celbond is a bicomponent fiber which is capable of adhering to cellulosic fibers when its outer sheath is melted (i.e., bond sites) (Kapik; col. 8, lines 38-47). Therefore, regardless of whether the rolls of the calender are hot or cold, Kapik teaches the structure Appellant acknowledges as resulting from the process of thermal bonding.
It is noted that the Handbook of Nonwovens (Appellant’s “Evidence”, provided on October 27, 2021) does not define what temperatures are considered “hot” or “cold” with reference to calendering. Similar to Kapik, the instant invention also uses a calendering process to thermally bond the nonwoven (specification; paragraph [0055]). The specification also does not define what temperature ranges are considered “hot” and “cold” calendering. Paragraph [0055] of the instant specification, which describes thermal bonding carried out by calendering, discloses a wide temperature of the rollers of between 10oC and 400oC. This range includes values less than room temperature. In addition to the Evidence and the specification not identifying “hot” and “cold” temperature ranges, it is also noted that thermal bonding occurring at a specific temperature as argued (“hot”) is not claimed. As discussed above, Kapik teaches the structure Appellant identifies as resulting from the process of “thermal bonding”, and thus reads on the claimed invention. 

Argument 1B: The Final Action Failed to Factually Support that Thermal Bonding Inherently Occurred.
On page 7 of the Appeal Brief Appellant submits that neither Kapik nor Kuroda provides any suggestion for optimizing a calendering process to achieve thermal binding, or even that thermal bonding is desired.
The Examiner respectfully disagrees. As discussed in the responses above, Kapik discloses melting Celbond at 180oC for 25 seconds and calendering (col. 10, lines 54-58). Celbond is a bicomponent fiber which is capable of adhering to cellulosic fibers when its outer sheath is melted (i.e., bond sites) (Kapik; col. 8, lines 38-47). Therefore, Kapik teaches the structure Appellant acknowledges as resulting from the process of thermal bonding.

Argument 1C: Kapik Does Not Disclose A Nonwoven Fabric, And Cannot Form The Basis Of A Proper Combination With Kuroda.
On page 8 of the Appeal Brief Appellant submits that the substrate of Kapik is not a nonwoven and that the product of Kapik is not a nonwoven fabric. Appellant submits that 1) the product of Kapik is a polymer material which is reinforced with fibers, 2) Kapik never describes the material as being nonwoven, 3) Kapik discloses the binder being applied during or prior to formation of the web which contradicts the method in the definition of nonwoven provided by the Examiner, and 4) that the process of Kapik cannot be considered a wet-formed process because filtering is not disclosed. Appellant concludes that a person of skill in the art would not consult Kapik’s substrate to modify Kuroda’s nonwoven.
The Examiner respectfully disagrees. First, it is noted that the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant clearly setting forth a different definition of the term in the specification. See MPEP 2111.01(I). Appellant has not redefined the term “nonwoven” in the specification, therefore “nonwoven” will be given its ordinary and customary meaning.
With respect to 1), a composite material of a polymer matrix in which a fibrous reinforcement is distributed would not be considered a fabric. However, Kapik, in the field of invention, explicitly states that the present invention generally relates to fabrics (Kapik; col. 1, lines 16-18). In Example 1 a commercial acrylic latex was deposited onto the fibers at 15 to 20% bone dry weight of the fiber (col. 10, lines 36-38). Due to the weight percent of the latex in the fabric it is clear that this is not a latex polymer reinforced with fibers but rather a fiber web (i.e., nonwoven) which comprises a latex binder.
With respect to 2), Kapik refers to the material frequently as a web (see e.g., Kapik at col. 4, lines 45-67; col. 5, lines 18-28). According to the definition of “nonwoven fabric” from The Complete Textile Glossary provided by the Examiner on August 27, 2021, a nonwoven fabric is an assembly of textiles fibers held together in a random web or mat. While Kapik does not specifically say “nonwoven”, the ordinary artisan would recognize that the web of Kapik is a nonwoven fabric. It is noted that the Handbook of Nonwovens, provided as Evidence by Appellant on October 27, 2021, also uses the term “web” in reference to nonwovens (see e.g., first full paragraph on page 393).
With respect to 3), it is unclear to the Examiner where in the definition provided it is stated that the binder must be applied after web formation. The definition of “nonwoven fabric” provided by the Examiner is: “[a]n assembly of textile fibers held together by mechanical interlocking in a random web or mat, by fusing the fibers (in the case of thermoplastic fibers), or by bonding with a cementing medium such as starch, glue, casein, rubber, latex, or one of the cellulose derivatives or synthetic resin”. There is no requirement in the definition that the binder be applied after formation of the nonwoven as is alleged by Appellant. Rather, the definition shows that an assembly of textile fibers held together by a cementing medium such as latex, as is disclosed in Kapik, is considered a nonwoven fabric.
With respect to 4), the definition of wet-forming was merely provided to show that it is known in the art how to form nonwoven fabric webs from an aqueous suspension of fibers, similar to the method used in Kapik. It was not alleged that Kapik teaches a wet-forming process. Kapik is a nonwoven fabric for the reasons presented above.
With respect to the combination, it is first noted that Kuroda was relied on to modify the teachings of Kapik, not that Kapik was relied on to modify the teachings of Kuroda as alleged. As discussed above, the material of Kapik is a nonwoven fabric, therefore combination is not based on an incorrect factual assertion as suggested in the Appeal Brief. However, even if Kapik is found not to teach a nonwoven fabric, the ordinary artisan would still be motivated to look to the teachings of Kuroda to modify the teachings of Kapik as both disclosures as directed to fabrics that permit the transfer of gases.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786       
                                                                                                                                                                                                 /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented